Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 16-1244

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                            JEREMY LAWRENCE,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                                   Before

                    Thompson, Stahl, and Kayatta,
                           Circuit Judges.


     Gordon W. Spencer on brief for appellant.
     Michael J. Crowley, Assistant United States Attorney, with
whom Carmen J. Ortiz, United States Attorney, was on brief, for
appellee.


                            January 13, 2017
             STAHL,    Circuit      Judge.      Defendant-Appellant         Jeremy

Lawrence raises a single narrow issue for our consideration on

appeal. Could a law enforcement officer objectively and reasonably

believe that a driver had violated the Massachusetts marked lanes

statute, Mass. Gen. Laws ch. 89, § 4A, after observing the right

two   wheels   of     the   driver's    vehicle     cross   a   "fog     line"1   by

approximately two feet while traveling on a two-lane road?                   Based

on our review of the statute's text and relevant Massachusetts

case law, we agree with the district court that a law enforcement

officer could hold such a belief under these particular factual

circumstances.      Accordingly, we affirm.

                            I. Facts and Background

             On June 21, 2013, Detective Michael Reynolds ("Detective

Reynolds"), saw a black sedan traveling at a rapid rate of speed

on Union Street in Braintree, Massachusetts.                 Union Street is a

secondary,     two-lane     road,    with    each   lane    going   in    opposite

directions. The road is, for the most part and in the area relevant




      1"The term 'fog line' generally refers to 'the white line on
the right-hand side of [a road] that separates the driving lane
from the shoulder.'" United States v. Diaz, 802 F.3d 234, 238 n.8
(2d Cir. 2015) (quoting State v. Kempa, 235 S.W.3d 54, 58 n.2 (Mo.
Ct. App. 2007)).


                                       - 2 -
to this case, divided by a solid yellow line and framed by white

fog lines.

             As the sedan approached, and then passed, his own marked

police cruiser, Detective Reynolds noticed that its right front

and rear tires had drifted outside its travel lane, crossing the

fog line by approximately two feet.2            Detective Reynolds quickly

did a computer check on the sedan's license plate number in his

cruiser, and found that the vehicle was registered to Shawn

Woodford   of    51   Storrs   Avenue   in    Braintree.     The    day   prior,

Detective Reynolds had received a tip that the Quincy Police

Department      was   investigating     the   defendant-appellant,        Jeremy

Lawrence, for cocaine trafficking and that he possessed a vehicle

in Braintree registered under Woodford's name and address.

             Detective    Reynolds      proceeded   to     stop    the    sedan,

believing that the driver's crossing of the fog line constituted

a "marked lanes violation" in contravention of Chapter 89, Section

4A of the Massachusetts General Laws.3            His tip proved accurate,

as Lawrence turned out to be the sedan's driver.                   During later




     2 Detective Reynolds had parked his cruiser by a stop sign
and crosswalk near the intersection of Alexander Road and Union
Street.
     3 Violation of this provision is a criminal misdemeanor
punishable by a fine. Mass. Gen. Laws ch. 89, § 5; see, e.g.,
Commonwealth v. Fleenor, 652 N.E.2d 899, 900 n.1 (Mass. App. Ct.
1995).


                                      - 3 -
searches of Lawrence's person and the vehicle, Detective Reynolds

seized twenty-one small bags of crack cocaine.

             On April 4, 2014, Lawrence filed a motion to suppress

the seized drugs, challenging the lawfulness of the traffic stop

and the ensuing searches on Fourth Amendment grounds. The district

court held an evidentiary hearing, after which it denied the motion

to suppress.     As pertains to this appeal, the court concluded that

it   was    unclear   whether   Lawrence's      conduct    actually     violated

Section 4A.     However, the court ruled that Detective Reynolds had

nonetheless effectuated a lawful stop because he had, at worst,

made   an   objectively   reasonable     mistake    in     concluding    that   a

violation     had   occurred.    The    court    then     also   confirmed   the

lawfulness of the ensuing searches.

             Lawrence   does    not    challenge    the     district     court's

conclusion as to these searches on appeal.                Instead, Lawrence's

sole argument is that the initial traffic stop was unlawful,

arguing that a driver does not violate Section 4A simply because

he or she crosses a fog line unless there is also evidence that

doing so was unsafe.       He also claims that no reasonable police

officer could conclude otherwise.

                                II. Analysis

             When reviewing the denial of a motion to suppress, we

review the district court's factual findings for clear error and

its conclusions of law de novo.         United States v. Dubose, 579 F.3d


                                      - 4 -
117, 120 (1st Cir. 2009).       Under the Fourth Amendment, a traffic

stop constitutes a seizure of both the stopped vehicle and its

occupants, meaning the stop "must satisfy a standard of objective

reasonableness."    United States v. Arnott, 758 F.3d 40, 43 (1st

Cir. 2014) (citing Terry v. Ohio, 392 U.S. 1, 19 (1968)).               To that

end, a traffic violation is an objectively reasonable basis for a

traffic stop.     Id. at 44 n.5 (noting that defendant "roll[ing]

through a stop sign . . . provided an independently sufficient

ground   for   stopping   the   car").        Thus,   "[a]   traffic    stop   is

constitutional if an officer has a reasonable suspicion of unlawful

conduct involving a motor vehicle or its operation." United States

v. Jenkins, 680 F.3d 101, 104 (1st Cir. 2012).                  See generally

United States v. Monteiro, 447 F.3d 39, 43 (1st Cir. 2006) ("In

evaluating whether reasonable suspicion existed, we 'look at the

totality of the circumstances of each case to see whether the

detaining officer ha[d] a particularized and objective basis for

suspecting legal wrongdoing.'") (alteration in original) (quoting

United States v. Arvizu, 534 U.S. 266, 273 (2002)).

           As relevant here, reasonable suspicion can rest on an

objectively    reasonable   mistake      of   law.     See   Heien     v.   North

Carolina, 135 S. Ct. 530, 540 (2014) (concluding that officer's

mistaken belief that ambiguous vehicle code required more than one

functional brake light was objectively reasonable).              However, "an

officer can gain no Fourth Amendment advantage through a sloppy


                                   - 5 -
study of the laws he is duty-bound to enforce."              Id. at 539-40.

To   that   effect,    Justice   Kagan      expanded    on   the    objective

reasonableness requirement in her Heien concurrence, stating that

an officer's mistake of law is objectively reasonable "when the

law at issue is 'so doubtful in construction' that a reasonable

judge could agree with the officer's view."             Id. at 541 (Kagan,

J., concurring) (quoting The Friendship, 9 F. Cas. 825, 826 (C.C.D.

Mass. 1812 (No. 5,125)).     Under this framework, then, if a mistake

of law leads an officer to initiate a traffic stop but the mistake

is   objectively    unreasonable,    any    evidence    stemming    from   the

traffic stop should be suppressed.            See id. at 536 (majority

opinion).

            Here, the district court's factual findings regarding

the circumstances of the traffic stop are essentially undisputed.

We   therefore     limit   our   analysis    to   the    district    court's

interpretation of Section 4A and whether, considering the totality

of the circumstances, an officer could have reasonably suspected

that Lawrence had committed a violation of that provision.4



      4We note that "[r]easonableness in this context is a
construct that must be judged according to objective criteria; it
is not dependent on an individual officer's subjective motives."
United States v. Ruidíaz, 529 F.3d 25, 29 (1st Cir. 2008). Thus,
"the actual motivations of the individual officers involved" are
of no import. Whren v. United States, 517 U.S. 806, 813 (1996).
Consequently, the possibility that something other than the
purported traffic violation may have motivated Detective Reynolds
to stop Lawrence's vehicle is not legally relevant.


                                    - 6 -
             The applicable portion of the Massachusetts marked lanes

statute reads as follows:

             When any way has been divided into lanes, the driver
             of a vehicle shall so drive that the vehicle shall
             be entirely within a single lane, and he shall not
             move from the lane in which he is driving until he
             has first ascertained if such movement can be made
             with safety.

Mass. Gen. Laws ch. 89, § 4A.

             Lawrence focuses on the last clause of this provision,

arguing that Section 4A only applies to unsafe crossings of the

lines between travel lanes, and not to innocuous crossings of the

fog line.5     The Government, meanwhile, emphasizes that Lawrence

violated   the   statute   when   he   failed   to   "drive"   his   vehicle

"entirely within a single lane" once he crossed the fog line.            The

final clause is irrelevant, the Government continues, because

nothing suggests that Lawrence meant to "move from the lane in

which he [was] driving" to another location.             Nonetheless, the

district court correctly observed that under Heien we need not

resolve whether crossing a fog line on a two-lane road is a

violation of Massachusetts law.           We need only decide whether

Detective Reynolds reasonably thought it was.          Compare Heien, 135



     5 Lawrence briefly contends that it is not clear whether the
road on which he was driving had been "divided into lanes" as
envisioned by the statute. He then immediately concedes, however,
that the fog line marks the "first" or "original" travel lane and
that unsafe crossings of the fog line could constitute a Section
4A violation.


                                  - 7 -
S. Ct. at 540 (concluding mistake of law was objectively reasonable

because   police   officer   had    misinterpreted     ambiguous   traffic-

related statutory provision that the state's appellate courts had

not previously addressed), with United States v. Flores, 798 F.3d
645, 649-50 (7th Cir. 2015) (concluding that police officer could

not reasonably have believed that motorist's use of license-plate

frame found on “vast” number of cars violated Illinois statute).

           To that end, we agree with the district court that

Detective Reynolds's interpretation of Section 4A was objectively

reasonable. No Massachusetts court has squarely decided the issue,

and available state authorities6 suggest that it would require

"hard interpretive work" to overturn Detective Reynolds's judgment

that Massachusetts law forbids drivers, on roads divided into

lanes, from straying across a fog line in these circumstances.

See Heien, 135 S. Ct. at 541 (Kagan, J., concurring).

           We   start     with     the   statute's     language.      Under

Massachusetts      law,   "[a]     fundamental       tenet   of    statutory


     6 In these circumstances, we must make an "informed prophecy"
about how the highest state court would rule on questions of that
state's law. See, e.g., United States v. Tavares, 843 F.3d 1, 14
(1st Cir. 2016); Ambrose v. New Eng. Ass'n of Schs. & Colls., Inc.,
252 F.3d 488, 497-98 (1st Cir. 2001) ("Our task . . . is to discern
the rule the state's highest court would be most likely to follow
. . . even if our independent judgment might differ.").       While
doing so, "we may look to a variety of sources, including decisions
of the lower courts in Massachusetts, persuasive adjudications by
other courts, scholarly works, and considerations touching upon
public policy." Vt. Mut. Ins. Co. v. Zamsky, 732 F.3d 37, 42 (1st
Cir. 2013).


                                    - 8 -
interpretation is that statutory language should be given effect

consistent with its plain meaning and in light of the aim of the

Legislature unless to do so would achieve an illogical result."

Commonwealth       v.   Chamberlin,    45 N.E.3d 900,   905   (Mass.   2016)

(quoting In re Custody of Victoria, 39 N.E.3d 418, 425 (Mass.

2015)).

               Here, Section 4A's use of the word "and" is instructive

since     it    seemingly    creates     two   separate     requirements     for

motorists: first, that they "shall so drive that [their] vehicle

shall be entirely within a single lane," and second, that they

"shall not move from the lane in which [they are] driving until

[they have] first ascertained if such movement can be made with

safety."       Cf. Flemings v. Contributory Ret. Appeal Bd., 727 N.E.2d
1147, 1150 (Mass. 2000) (relying on the word "and" to conclude

that the plain language of the relevant statute set out two

independent requirements for retirement-program eligibility).

               The statute's use of the words "drive" and "move from"

also supports this reading, since it suggests that Section 4A

imposes one requirement when motorists travel or "drive" on a

particular "way" that has been divided into "lanes" and another

when they try to depart or "move from" one of these lanes, such as

when pulling off and stopping on the side of the road or turning

onto another road.          In other words, concluding that Section 4A

imposes a specific duty on motorists to keep their vehicles from


                                       - 9 -
crossing the fog line while traveling ensures that all the words

of the statute are "given their ordinary and usual meaning, and

each clause or phrase is . . . construed with reference to every

other clause or phrase without giving undue emphasis to any one

group of words."      City of Worcester v. Coll. Hill Props., LLC, 987
N.E.2d 1236, 1241 (Mass. 2013) (quoting Selectmen of Topsfield v.

State Racing Comm'n, 86 N.E.2d 65, 68 (Mass. 1949)).

              Some   Massachusetts   courts   that   have   touched    on   the

meaning of the statute similarly suggest that these types of

Section 4A violations need not be of an unsafe nature.           See, e.g.,

Commonwealth v. Jewett, 31 N.E.3d 1079, 1082 (Mass. 2015) (stating,

in dicta, that a driver whose vehicle swerved over a fog line,

back into the travel lane, over the double yellow lines, and then

back   over    the    fog   line   had   committed   "three   marked    lanes

violations" without opining on whether the maneuvers were unsafe);

Commonwealth v. Cameron, No. 14-P-1521, 2016 WL 393145, at *1 (Mass

App. Ct. Feb. 2, 2016) (per curium) (holding that a Section 4A

violation for crossing the yellow line between lanes did not

require evidence that the crossing had "created a risk of safety");

Commonwealth v. Shaker, No. 10-P-1991, 2011 WL 5146726, at *1 &

n.2 (Mass. App. Ct. Nov. 1, 2011) (declining to consider safety

concerns associated with driving outside of the travel lane, though

still concluding that a Section 4A violation had occurred once the

vehicle drifted over the broken lines separating the travel lane


                                     - 10 -
from the passing lane), review denied 959 N.E.2d 435 (Mass. 2011)

(unpublished table decision).

           Other Massachusetts courts, however, have recognized

that one of Section 4A's core purposes is safety.   See, e.g., Zion

v. Colonial Wholesale Beverages, Inc., No. 00-P-972, 2002 WL
1009067, at *1 (Mass. App. Ct. May 17, 2002) (per curium) (stating

that the purpose of Section 4A "is to require drivers to use care

in changing lanes" and that defendant's "straddling" of the center

yellow line did not violate the statute because it was done to

avoid another car during an emergency situation); Commonwealth v.

Santos, No. 06-754, 2007 WL 2851015, at *3 (Mass. Super. Ct. May

18, 2007) (suggesting, where the defendant's vehicle had crossed

the line marking the edge of a single-lane highway entrance ramp,

that the purpose of lines was "to alert the driver to the edge of

the travel lane and the nearby guardrail" and that Section 4A, for

that reason and others, did not apply).      Given this purpose,

reading a safety requirement into this aspect of the statute may

ensure that "all parts [of Section 4A] shall be construed as

consistent with each other so as to form a harmonious enactment

effectual to accomplish its manifest purpose."   Coll. Hill Props.,

LLC, 987 N.E.2d at 1241 (quoting Selectmen of Topsfield, 86 N.E.2d

at 68).7


     7 At least one federal district court has endorsed this
reasoning, suggesting (in dicta) that a driver does not violate


                                - 11 -
          Nonetheless, given the statute's language and the lack

of any definitive commentary on the issue by Massachusetts courts,

the statute's application to the facts of this case is, giving

Lawrence every benefit of the doubt, at best ambiguous. Of course,

it would be nonsensical to read Section 4A in a way such that a

violation arises when a driver causes his or her vehicle to cross

a fog line even when it is unsafe to continue driving in a given

travel lane.   See Zion, 2002 WL 1009067, at *1.   But the statute

could reasonably be read to require the converse, i.e., that

motorists, when traveling on a road subject to the statute, must

travel or "drive" within a single lane even if it would pose no

immediate safety risk toward any other pedestrian or driver to

drive outside that lane or between two lanes.   In any event, even

if Lawrence's argument is correct, any mistake made by Detective

Reynolds was objectively reasonable under Heien, and the district

court properly denied Lawrence's suppression motion.8


Section 4A where, for example, "[t]here is . . . no evidence [that
a] mini-swerve [across a fog line] into the breakdown lane was
unsafe in any way." United States v. Brito-Melo, No. 05-10227-
PBS, 2006 WL 2559860, at *6 (D. Mass. Sept. 5, 2006).
     8 Lawrence briefly adverts to the rule of lenity, arguing that
any ambiguity in Section 4A should be resolved in his favor. See
United States v. Bass, 404 U.S. 336, 348 (1971) ("[W]here there is
ambiguity in a criminal statute, doubts are resolved in favor of
the defendant."). Resorting to the rule of lenity at this stage,
however, would be inappropriate since we need only recognize, but
not resolve, such ambiguity. See United States v. Councilman, 418
F.3d 67, 83 (1st Cir. 2005) (noting that the rule of lenity applies
only in cases of "grievous" ambiguity, such as when the purported
ambiguity in a statute cannot be resolved using traditional tools


                              - 12 -
                         III. Conclusion

          We emphasize that our holding in this case is a narrow

one.   Given the particular facts of this case and the particular

statutory language at issue, we conclude that Detective Reynolds

held an objectively reasonable belief that Section 4A prohibited

a vehicle's straddling of a fog line while traveling, that he held

a reasonable suspicion that Lawrence had violated Section 4A, and

that his stop of the car was lawful under the Fourth Amendment.

For these reasons, the district court's decision is AFFIRMED.




of statutory construction). More to the point, even if the rule
of lenity may favor Lawrence in the context of a marked lanes
violation, Heien states that the ambiguity favors the Government
in the context of a Fourth Amendment challenge. See 135 S. Ct. at
536-40.


                             - 13 -